Citation Nr: 0112603	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
(major) shoulder disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had verified active duty from July 1959 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefits sought on 
appeal.  

In a July 1997 rating decision, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disability to include spondylolysis and 
degenerative disease.  The veteran was notified of that 
decision later that month and advised of his right to appeal; 
however, he did not perfect an appeal within one year of 
notification thereof.  38 C.F.R. § 20.302 (2000).  As such, 
that decision became final as to the claim for service 
connection, based on the evidence then of record; and a claim 
based on the same factual basis my not thereafter be reopened 
and considered.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 
1991); see also 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  In correspondence received from the veteran in 
September 1998, he appears to be seeking to reopen his claim 
for service connection for a back disability to include 
spondylolysis and degenerative disease.  This matter is 
referred to the RO for appropriate action.


REMAND

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which expanded the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
compensation benefits.  The law applies to all claims pending 
on the date of enactment.  Pursuant to the VCAA, there is now 
an expanded duty to assist the veteran.  

At the most recent VA examination in April 1999, the veteran 
complained of pain in the right shoulder joint, muscle 
cramping, and a sensation of pins and needles in the 
surrounding tissue.  He also complained of intermittent 
flare-ups with increased shoulder pain precipitated by 
pulling motions and lifting heavy objects and reported that 
his condition limited activities around the home requiring 
repetitive use of the right shoulder.  Clinical evaluation 
revealed a bony prominence of the distal right clavicle and 
ranges of motion of forward flexion to 170 degrees, abduction 
to 160 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  The diagnosis was status post 
fracture of the right clavicle.  

Previous VA clinical records of January 1996 show complaints 
of extreme right shoulder pain; and X-ray evidence of 
calcification in the coracoclavicular ligament and 
ossification in the coracoacromial and portions of the 
coracoclavicular ligaments, and that there may be 
calcification in the rotator cuff tendons.  Given the 
veteran's contentions expressed on appeal, in conjunction 
with findings recorded in the recent medical record, the 
Board is of the opinion that additional development is 
warranted.  

The April 1999 VA examination report documents the veteran's 
complaints of pain in the shoulder joint, muscle cramping, a 
sensation of pins and needles in the surrounding tissue, as 
well as intermittent flare-ups with increased shoulder pain 
on motion and  heavy lifting heavy.  However, the Board notes 
that the examiner did not address the requirements of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In evaluating the severity 
of the veteran's right shoulder disability, the application 
of 38 C.F.R. § 4.40 (2000), regarding functional loss due to 
pain, and 38 C.F.R. § 4.45 (2000), regarding weakness, 
fatigability, incoordination or pain on movement of a joint 
must be considered.  DeLuca v. Brown, 8 Vet. App. 202.  

The Board also notes that the examiner in the April 1999 VA 
examination stated that no medical records were available for 
review in connection with that examination.  "[I]n order for 
[VA] to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

Regarding the TDIU claim, correspondence from the Office of 
Personnel Management, dated in March 1997, reflects that the 
veteran was granted disability retirement based on his 
medical condition.  There is also a supervisor's statement in 
connection with disability retirement under the Civil Service 
Retirement System dated in August 1996, which noted that a 
medical report showed that the veteran could not return to 
work and was unable to perform any of his duties at that 
time.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right 
shoulder since 1996.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include all records 
associated with his disability retirement 
under the Civil Service Retirement 
Service.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the VCAA.  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected right shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and the examiner 
should indicate that such review has been 
accomplished.  All indicated tests, 
studies and X-rays should be performed ; 
as well as neurological testing if 
indicated.  All clinical findings should 
be reported in detail, including complete 
range of motion measurements for the 
right shoulder.  The examiner should 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right shoulder.  An 
opinion with complete rationale should be 
given on the impact on his employability 
caused by the service-connected right 
shoulder disability and his other service 
connected disability of the right foot.  
In addition, if the veteran is found to 
be unemployable, the examiner is 
specifically requested to comment on 
whether, and the extent to which, the 
veteran's unemployability is due to his 
service-connected disabilities.  If the 
veteran is not found to be unemployable, 
then the examiner should comment on the 
extent to which the veteran's service-
connected disabilities impact his ability 
to engage in more than marginal 
employment.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO readjudicate, in 
light of the additional evidence, the 
issues on appeal.  The RO should discuss 
all applicable diagnostic codes, with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



